Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
effective as of February 7, 2009 by and between Digirad Corporation, a Delaware
Corporation (the “Company”) and Richard Slansky (“Executive”).  The Company and
Executive are hereinafter collectively referred to as the “Parties,” and
individually referred to each or any as a “Party.”
 
RECITALS
 
A.           WHEREAS, the Company wishes to employ Executive on the terms and
conditions set forth in this Agreement; and
 
B.           WHEREAS, Executive desires to become an employee of the Company on
the terms and conditions set forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:
 
1.           Employment.
 
1.1           Title/Responsibilities.  Executive shall serve as Chief Financial
Officer of the Company and each of its subsidiary companies, Digirad Imaging
Solutions, Inc. (“DIS”) and Digirad Ultrascan Solutions, Inc.
(“DUS”).  Executive shall have the normal duties, responsibilities and authority
of such offices, unless otherwise determined from time to time by the Company’s
Board of Directors.  Executive shall do and perform all services, acts, or
responsibilities necessary or advisable to carry out the job duties of Chief
Financial Officer of the Company, and as Chief Financial Officer of DIS and DUS,
as assigned by the Company’s Board of Directors, provided, however, that at all
times during his employment Executive shall be subject to the direction and
policies from time to time established by the Board of Directors of the Company.
 
1.2           Full Time Attention.  Executive shall devote his reasonable best
efforts and his full business time and attention to the performance of the
services customarily incident to such office and to such other services as the
Company’s Board of Directors may reasonably request.
 
1.3           Other Activities.  Except upon the prior written consent of the
Board of Directors, Executive shall not during the period of employment engage,
directly or indirectly, in any other business activity (whether or not pursued
for pecuniary advantage) that is or may be competitive with, or that might place
him in a competing position to that of the Company or any other corporation or
entity that directly or indirectly controls, is controlled by, or is under
common control with the Company (an “Affiliated Company”), provided that
Executive may own less than two percent of the outstanding securities of any
such competing corporation that is publicly traded.  Executive shall also
disclose to and obtain the prior consent of the Board of Directors for any
other, non-competitive business activities in which he may wish to engage, such
as joining the board of directors of another entity.
 


 

--------------------------------------------------------------------------------

 
 
2.           Term of Employment.
 
2.1           Employment At Will.  Executive’s employment is at will, and not
for any specific term.  Executive’s employment may be terminated by Executive or
by the Company at any time for any reason, with or without cause or notice, and
without liability of any kind other than as specifically set forth below.
 
3.           Compensation.
 
3.1           Base Salary.  Beginning on or before March 9, 2009 Executive
commences his duties as the Company’s Chief Financial Officer (the “Start
Date”), the Company shall pay Executive a salary (the “Base Salary”) of
$9,423.08 paid bi-weekly ($245,000 on an annual equivalence), payable in
accordance with the Company’s normal payroll practices for Executives. The
Company's Board of Directors shall provide Executive with annual performance
reviews, and, thereafter, Executive shall be entitled to such Base Salary as the
Board of Directors may from time to time establish in its sole discretion.
 
3.2           Stock Options.  Executive shall also be granted, effective as of
March 9, 2009, a stock option granting Executive the right to purchase 225,000
shares of the Company’s common stock with an exercise price equal to the fair
market value of the Company’s common stock on the date of grant.  Twenty-five
percent (25%) of the shares subject to the option shall vest and become
exercisable on the one (1) year anniversary of the date of grant, and one
forty-eighth (1/48th) of the shares subject to the option shall vest each become
exercisable each month thereafter on the same day of the month, or to the extent
such a month does not have the corresponding day, on the last day of any such
month, until all the shares are vested and exercisable, subject to Executive
continuing to be an employee on each such date.  The terms and conditions of
this stock option grant shall be governed by the Company’s 2004 Stock Incentive
Plan (the “Plan”) and shall be set forth in a separate stock option agreement.
 
3.3           Other Compensation. In addition to the Base Salary payable to
Executive hereunder, Executive shall be eligible to receive the following
benefits:
 
3.3.1                      Performance Bonus.  Executive shall be eligible to
receive an annual performance bonus of up to a specified percentage of Base
Salary conditioned upon achievement of certain corporate performance milestones
as well as performance milestones personal to Executive, all to be established
and determined by the Company’s Board of Directors or Chief Executive Officer
after discussion and consultant with Executive.  For the 2009 calendar year
only, the annual performance bonus shall have a target value of at least forty
percent (40%) of Base Salary.  The Board of Directors or the Compensation
Committee of the Board of Directors, as applicable, in its sole discretion,
shall determine whether such performance milestones have been attained.
 
3.3.2                      Benefits.  Benefits to which other executive officers
of the Company are entitled as determined by the Company’s Board of Directors,
on terms comparable thereto, including but not limited to, participation in any
and all pension and profit sharing plans, bonus and incentive payment programs,
group life insurance policies and plans, medical, health, dental and disability
insurance policies and plans, and the like, which may be maintained by the
Company, in the sole discretion of the Company’s Board of Directors, for the
benefit of its executive officers.
 


 
2

--------------------------------------------------------------------------------

 
 
3.3.3                      Paid Time Off.  Executive shall be eligible to
receive ten (10) days of paid holidays and sixteen (16) days of paid time off
per year, accruing annually beginning on the Start Date, and such paid time off
may be adjusted pursuant to Company policies, if proportional to paid-time off
adjustments then made as to all the Company’s other executive officers.
 
3.3.4                      Expense Reimbursement.  The Company may reimburse
Executive for all reasonable out-of-pocket expenses incurred by him in the
course of performing his duties under this Agreement, which conform to the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documentation of such expenses pursuant to Company
policy.
 
3.4           Withholdings.  Except as expressly stated herein, all of
Executive’s compensation shall be subject to customary federal, state, local and
other withholding taxes and any other employment taxes as are commonly required
to be collected or withheld by the Company.
 
4.           Termination.
 
4.1           Termination for Cause.  The Company shall terminate this Agreement
for Cause (as defined herein) by delivery of written notice to Executive
specifying the cause or causes relied upon for such termination.  If Executive’s
employment under this Agreement is terminated by the Company for Cause before
the last day of any calendar month, Executive shall be entitled to receive as
compensation for such calendar month, all accrued but unused paid-time off plus
the Base Salary set forth in Section 4.1 prorated to the date of termination on
the basis of a 30-day calendar month, and will forfeit any claims to a bonus or
other compensation or benefits, except as provided by law.  Grounds for the
Company to terminate this Agreement for “Cause” shall include only the
occurrence of any of the following events:
 
4.1.1                      Executive’s willful misconduct or gross negligence in
the performance of his duties hereunder;
 
4.1.2                      Executive’s willful failure or refusal to perform in
the usual manner at the usual time those duties which he regularly and routinely
performs in connection with the business of the Company or such other duties
reasonably related to the capacity in which he is employed hereunder which may
be assigned to him by the Company’s Board of Directors, if such failure or
refusal has not been substantially cured to the satisfaction of the Company’s
Board of Directors within thirty (30) days after written notice of such failure
or refusal has been given by the Company to Executive;
 
4.1.3                      Executive’s performance of any material action when
specifically and reasonably instructed not to do so by the Company’s Board of
Directors;
 
4.1.4                      Executive engaging or in any manner participating in
any activity which is directly competitive with or intentionally injurious to
the Company;
 


 
3

--------------------------------------------------------------------------------

 
 
4.1.5                      Executive’s commission of any fraud, or use or
appropriation for his personal use or benefit of any funds, properties or
opportunities of the Company not authorized by the Company’s Board of Directors
to be so used or appropriated; or
 
4.1.6                      Executive’s conviction of any felony involving moral
turpitude; or
 
4.1.7                      Executive’s willful or grossly negligent violation of
the Company’s Code of Ethics.
 
For this purpose of this definition, no act or failure to act by the Executive
shall be considered “willful” or “grossly negligent” if the Executive acted (or
failed to act) in good faith with the reasonable belief that his actions or
omissions were in the Company’s best interest.
 
Any notice of termination given pursuant to Section 4.1 shall effect termination
as of the date specified in such notice, or in the event no such date is
specified, on the last day of the month in which such notice is delivered.
 
4.2           Termination Without Cause or Resignation for Good Reason.  
 
4.2.1               The Company may voluntarily terminate this Agreement, and
Executive’s employment, without Cause by giving written notice to
Executive.  Any such notice shall specify the exact date of termination (the
“Termination Date”).  If Executive’s employment under this Agreement is
terminated by the Company without Cause (as defined herein), or if Executive
resigns for Good Reason (as defined herein), Executive shall be entitled to
receive severance payments in an amount equal to the higher of (A) his Base
Salary at the rate currently being paid as of the Termination Date for an
additional six (6) months of service as an employee, or (B) $122,500 (with such
severance payments being paid over the six (6) months following such termination
in accordance with the Company’s general payroll practices, as and when such
amounts would have been paid had Executive’s employment not been
terminated).  The Company also agrees to provide Executive with the same level
of health coverage and benefits as in effect for Executive (and his eligible
dependants) on the day immediately preceding the Termination Date; provided,
however, that (1) Executive constitutes a qualified beneficiary, as defined in
Section 4980(B)(g)(1) of the Code; and (2) Executive elects continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), within the time prescribed pursuant to COBRA.  The Company
will continue to provide such continuation coverage through the earlier of (A)
the date six (6) months after the Termination Date, or (B) the date upon which
the Executive and Executive’s eligible dependents become covered under another
health plan.  Executive will thereafter be responsible for the payment of COBRA
premiums (including, without limitation, all administrative expenses) for the
remaining COBRA period.  Notwithstanding the foregoing, Executive shall not be
entitled to exercise any options granted to Executive to purchase shares of the
Company’s stock that are unvested at the time of such termination. The severance
payments provided for in this paragraph shall be in lieu of, and not in addition
to, severance, if any, payable under any other plan or policy now in effect or
adopted or modified from time to time by the Company.  Notwithstanding anything
in this agreement to the contrary, Executive’s right to receive severance pay is
conditioned upon Executive’s execution and delivery of a release of claims
agreement, releasing all claims Executive may have or claim to have against the
Company and its respective agents and representatives, in a form acceptable to
the Company, in its sole discretion (the “Release”).  The Release must be
executed and returned to the Company prior to any payment of severance benefits
under this Agreement, and in all cases prior to the date sixty (60) days after
the Termination Date.  Executive shall not be under any obligation to mitigate
the Company’s obligation by securing other employment or otherwise.
 


 
4

--------------------------------------------------------------------------------

 
 
4.2.2                 Good Reason.  For purposes of this Agreement, “Good
Reason” means the occurrence of any of the following, without Executive’s
express written consent:
 
 
4.2.3                 A material reduction of Executive’s responsibilities,
authority or title relative to Executive’s responsibilities, authority or title
in effect immediately prior to such reduction; including a reduction in
responsibilities, authority or title by virtue of the Company being acquired and
made part of another entity (as, for example, when the Chief Executive Officer
of the Company remains as the senior executive officer of a division or
subsidiary of the acquiror which division or subsidiary either contains
substantially all of the Company’s business or is of a comparable size), or a
change in the Executive’s reporting position such that Executive no longer
reports directly to the CEO of a publicly-traded company (unless Executive is
reporting to the Chief Executive Officer of the parent corporation in a group of
controlled corporations, none of which is a publicly-traded company);
 
4.2.4                 A material reduction in Executive’s Base Salary or
benefits as in effect immediately prior to such reduction other than pursuant to
a reduction that also is applied to substantially all other executive officers
of the Company and which reduction reduces the Base Salary and annual value of
benefits, combined, by a percentage reduction that is no greater than 10%;
 
4.2.5                 The relocation of Executive to a facility or location more
than forty (40) miles from his primary place of employment;
 
4.2.6                 Any purported termination of the Executive’s employment
for “Cause” without first satisfying the procedural protections, as applicable,
required by the definition of “Cause” in this Agreement; or
 
4.2.7                 The failure of the Company to obtain the assumption of
this Agreement by a successor and/or acquiror and an agreement that Executive
will retain the substantially similar responsibilities (to the extent described
in Section 1) in the acquiror or the merged or surviving company as he had prior
to the transaction.
 


Executive will not resign for Good Reason without first providing the Company
with written notice of the acts or omissions constituting the grounds for “Good
Reason” within ninety (90) days of the initial existence of the grounds for
“Good Reason” and, if such grounds are susceptible to cure, a reasonable cure
period of not less than thirty (30) days following the date of such notice.  Any
resignation for Good Reason must occur within two years of the initial existence
of the grounds constituting Good Reason.
 


 
5

--------------------------------------------------------------------------------

 
 
4.3               Voluntary Termination without Good Reason by
Executive.  Executive may voluntarily terminate this Agreement, without Good
Reason, upon no less than thirty (30) days written notice of such termination
submitted to the Company’s Board of Directors, and in such event Executive shall
be entitled to receive all amounts due to him through the date of termination,
but not to any severance payments.
 
5.           Death or Disability During Employment.
 
5.1           This Agreement shall terminate without notice upon the date of
Executive’s death or the date when Executive becomes “completely disabled” as
that term is defined in Section 5.4.
 
5.2           In the event of Executive’s death, all rights of Executive to
compensation (Base Salary and annual performance bonuses) hereunder shall
automatically terminate immediately upon his death, except that Executive’s
heirs, personal representatives or estate shall be entitled to any unpaid
portion of his salary and accrued benefits earned up to the date of his death.
 
5.3           In the event Executive is disabled, Executive shall be entitled to
receive such disability benefits as would apply to other senior Executives in
the Company, subject to the terms and conditions of any such Company disability
program.
 
5.4           The term “completely disabled” as used in this Agreement shall
mean the inability of Executive to perform his duties under this Agreement
because he has become permanently disabled within the meaning of any policy and
disability income insurance covering Executives of the Company then in
force.  In the event the Company has no policy of disability income insurance
covering Executives of the Company in force when Executive becomes disabled, the
term “completely disabled” shall mean the inability of Executive to perform his
normal and customary duties under this Agreement for a total of four (4)
consecutive months by reason of any incapacity, physical or mental, based upon
medical advice or an opinion provided by a licensed physician, acceptable to the
Company in its sole discretion, determines to have incapacitated Executive from
satisfactorily performing all of his usual services for the Company during the
foreseeable future.  The action of the Company shall be final and binding and
the date such action is taken shall be the date of such complete disability for
purposes of this Agreement, and upon such date this Agreement shall become null
and void and of no further force and effect.
 
6.           Proprietary and Confidential Information.
 
6.1           Proprietary Information and Inventions Assignment
Agreement.  Executive represents and warrants that he has executed and delivered
to the Company the Company’s Employee Proprietary Information and Inventions
Assignment Agreement, attached hereto and incorporated herein by
reference.  Executive will not disclose, nor use in the performance of his
responsibilities at the Company, any trade secret or other confidential
information of any former employer, unless he first obtains written
authorization for its disclosure and use.
 
6.2           Preservation and Return of Property.  Executive will exercise
reasonable care, consistent with good business judgment to preserve in good
working order, subject to reasonable wear and tear from authorized usage, and to
prevent loss of, any equipment, instruments or accessories of the Company in his
custody for the purpose of conducting the business of the Company.  Upon
request, Executive will promptly surrender the same to the Company at the
conclusion of his employment, or if not surrendered, Executive will account to
the Company to its reasonable satisfaction as to the present location of all
such instruments or accessories and the business purpose for their placement at
such location.  At the conclusion of Executive’s employment with the Company, he
agrees to return such instruments or accessories to the Company or to account
for same to the Company’s reasonable satisfaction.
 


 
6

--------------------------------------------------------------------------------

 
 
6.3           No Inconsistent Agreements.  Executive affirms that he has no
agreement with any other party that would preclude his compliance with any
obligations under this Agreement.
 
7.           Assignment and Binding Effect.
 
7.1           This Agreement shall be binding upon and inure to the benefit of
Executive and Executive’s heirs, executors, administrators, estate,
beneficiaries, and legal representatives.  Neither this Agreement nor any rights
or obligations under this Agreement shall be assignable by either party without
the prior express written consent of the other party.  This Agreement shall be
binding upon and inure to the benefit of the Company and its successors, assigns
and legal representatives.
 
8.           Notices.
 
8.1           All notices or demands of any kind required or permitted to be
given by the Company or Executive under this Agreement shall be given in writing
and shall be personally delivered (and receipted for) or sent by facsimile (with
confirmation of receipt), or sent by recognized commercial overnight courier, or
mailed by certified mail, return receipt requested, postage prepaid, addressed
as follows:
 
If to the Company:


Chairman of the Board of Directors
Digirad Corporation
13950 Stowe Drive
Poway, California 92064-8803
Telephone:  (858) 726-1600
Facsimile:  (858) 726-1700


 
If to Executive:


Richard Slansky
__________________
__________________


Any such written notice shall be deemed received when personally delivered or
upon receipt in the event of facsimile or overnight courier, or three (3) days
after its deposit in the United States mail by certified mail as specified
above.  Either Party may change its address for notices by giving notice to the
other Party in the manner specified in this section.
 
 
7

--------------------------------------------------------------------------------

 


 
9.           Choice of Law.
 
9.1           This Agreement is made in Poway, California.  This Agreement shall
be construed and interpreted in accordance with the internal laws of the State
of California.  Each of the parties hereto agrees to the exclusive jurisdiction
of the state and federal courts located in the State of California for any and
all actions between the parties.  Any controversy or claim arising out of or
relating to this Agreement or breach thereof, whether involving remedies at law
or in equity, shall be adjudicated in San Diego County, California.
 
10.           Integration.
 
10.1           This Agreement, together with the standard forms of stock option
agreements and the stock option plan that contain the terms and conditions of
Executive’s outstanding equity awards, represents the entire agreement of the
parties relating to the subject matter of this Agreement, and supersedes all
prior oral and written employment agreements or arrangements between the
Parties.  This Agreement cannot be amended or modified except by a written
agreement signed by Executive and the Company.
 
11.           Waiver.
 
11.1           No term, covenant or condition of this Agreement or any breach
thereof shall be deemed waived, except with the written consent of the Party
against whom the waiver is claimed, and any waiver of any such term, covenant,
condition or breach shall not be deemed to be a waiver of any preceding or
succeeding breach of the same or any other term, covenant, condition or
breach.  No failure to exercise, delay in exercising, or single or partial
exercise of any right, power or remedy by either party hereto shall constitute a
waiver thereof or shall preclude any other or further exercise of the same or
any other right, power or remedy.
 
12.           Severability.
 
12.1           The unenforceability, invalidity, or illegality of any provision
of this Agreement shall not render any other provision of this Agreement
unenforceable, invalid or illegal.
 
13.           Interpretation; Construction.
 
13.1           The headings set forth in this Agreement are for convenience only
and shall not be used in interpreting this Agreement.  The Parties acknowledge
that each Party and its counsel has reviewed and revised, or had an opportunity
to review and revise, this Agreement, and the normal rule of construction to the
effect any ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation of this Agreement.
 
14.           Attorneys’ Fees.
 
14.1           In any controversy or claim arising out of or relating to this
Agreement or the breach thereof, which results in legal action, proceeding or
arbitration, the prevailing party in such action, as determined by the court or
arbitrator, shall be entitled to recover reasonable attorneys’ fees and costs
incurred in such action.
 


 
8

--------------------------------------------------------------------------------

 
 
15.           Counterparts.
 
15.1           This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall together constitute an
original thereof.
 
16.           Representations and Warranties.
 
16.1           Executive represents and warrants that he is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that his execution
and performance of this Agreement will not violate or breach any other agreement
between Executive and any other person or entity.
 
 
17.           Code Section 409A.
 


17.1           Notwithstanding anything to the contrary in this Agreement, no
Deferred Compensation Separation Benefits (as defined below) will become payable
under this Agreement until Executive has a “separation from service” within the
meaning of Section 409A of the Code, and any proposed or final regulations and
guidance promulgated thereunder (“Section 409A”).  Further, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), and the severance payable to
Executive, if any, pursuant to this Agreement, when considered together with any
other severance payments or separation benefits, are considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”), such Deferred Compensation Separation Payments that are otherwise
payable within the first six (6) months following Executive’s termination of
employment will become payable on the first payroll date that occurs on or after
the date six (6) months and one (1) day following the date of Executive’s
termination of employment.  All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit.  Notwithstanding anything herein to the
contrary, if Executive dies following his termination but prior to the six (6)
month anniversary of his termination, then any payments delayed in accordance
with this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of Executive’s death and all other Deferred
Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit.  Each payment and benefit
payable under this Agreement is intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.


17.2           Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations shall not constitute Deferred
Compensation Separation Benefits for purposes of Section 17.1 above.
 
17.3           Any amount paid under this Agreement that qualifies as a payment
made as a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) shall not constitute Deferred Compensation
Separation Benefits for purposes of Section 17.1 above.  For purposes of this
Section 17.1, “Section 409A Limit” will mean the lesser of two (2) times: (i)
Executive’s annualized compensation based upon the annual rate of pay paid to
Executive during the Company’s taxable year preceding the Company’s taxable year
of Executive’s termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1); or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Executive’s employment is terminated.
 


 
9

--------------------------------------------------------------------------------

 
 
17.4           The foregoing provisions are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.  The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.
 
 
18.           Limitation on Payments.  In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to Executive (i)
constitute “parachute payments” within the meaning of Section 280G of the Code
and (ii) but for this Section 18, would be subject to the excise tax imposed by
Section 4999 of the Code, then Executive’s severance benefits under this
Agreement will be either:
 
(a)           delivered in full, or
 
 
(b)
delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,



whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by Executive on an after-tax basis, of the greatest
amount of severance benefits, notwithstanding that all or some portion of such
severance benefits may be taxable under Section 4999 of the Code.  Unless the
Company and Executive otherwise agree in writing, any determination required
under this Section 18 will be made in writing by the Company’s independent
public accountants immediately prior to a Change in Control (the “Accountants”),
whose determination will be conclusive and binding upon Executive and the
Company for all purposes.  For purposes of making the calculations required by
this Section 18, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code.  The Company and Executive will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section.  The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 18.  Any reduction in payments and/or benefits
required by this Section 18 shall occur in the following order: (1) reduction of
cash payments; and (2) reduction of other benefits paid to Executive.  In the
event that acceleration of vesting of any equity awards is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant for Executive’s equity awards.
 


 
10

--------------------------------------------------------------------------------

 
 
19.           Arbitration.  
 
19.1           In the event of any dispute or claim relating to or arising out
of this Agreement and Executive’s employment relationship with the Company,
Executive and the Company agree to an arbitration in which (i) Executive is
waiving any and all rights to a jury trial but all court remedies will be
available in arbitration, (ii) Executive and the Company agree that all disputes
between Executive and the Company shall be fully and finally resolved by binding
arbitration, (iii) all disputes shall be resolved by a neutral arbitrator who
shall issue a written opinion, (iv) the arbitration shall provide for adequate
discovery, and (v) the Company shall pay all the arbitration fees, except an
amount equal to the filing fees Executive would have paid had Executive filed a
complaint in a court of law.  Executive and the Company further agree that the
arbitration shall be conducted in San Diego County, California administered by
Judicial Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its
Employment Arbitration Rules & Procedures then in effect.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
THE COMPANY:
DIGIRAD CORPORATION
a Delaware Corporation
By: /s/ Todd Clyde                                              
Todd Clyde, Chief Executive Officer
 
EXECUTIVE:
 
 
/s/ Richard Slansky                                              
Richard Slansky


 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 